[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 489 
The question is sharply presented in this case whether the warranty, as expressed, covered anything more than the quality of the machine and its capacity, by reason of good construction, to do the work, properly, for which it was sold. Did it assure the purchaser as to anything more than was stated? I think not. The defendant warranted the machine "to do good work, to be well made, of good materials and to be durable if used with proper care." The warranty was an engagement, collateral to the contract, by which the seller assured to the buyer that the subject of the transaction of sale was as it was stated therein to be and the ordinary rule of damages upon the breach of a general warranty awards the difference between the value of the article as it had been represented to be and its actual value. The right to recover consequential damages, that is to say, those which are not the direct result of the breach and do not arise naturally *Page 491 
therefrom, will depend upon the terms of the warranty, considered in connection with the character of the article sold. The warranty may be special in its undertaking and entitle the purchaser to recover for the remoter consequences flowing necessarily from the breach; or the article sold may be of such a character as that its answering the purpose of its sale is of the essence of the warranty and a failure in that respect will render the seller liable for the necessary consequences. For instances, sufficiently illustrative of such warranties, reference may be had to Hoe v. Sanborn, (36 N.Y. 98), where circular saws were warranted to be "of a good quality" and proved to be entirely worthless. It was held that "the warranty, whether considered as express or implied, was nothing more than a warranty of quality and the rule of damages for the breach of such a warranty is well settled to be the difference between the value of the goods, if they had corresponded with the warranty, and their actual value." In Passinger v. Thorburn, (34 N.Y. 634), where the defendant sold cabbage seed, warranted the same to produce Bristol cabbages and the warrauty was untrue, the rule of damages was held to be the value of a crop of Bristol cabbages, such as ordinarily would have been produced that year; deducting the expense of raising the crop and, also, the value of the crop actually raised therefrom. The opinion contains a review of the authorities upon the subject of the rule of damages and it was held that "the damages must be such as may fairly be supposed to have entered into the contemplation of the parties when they made the contract; that is, must be such as might naturally be expected to follow its violation." It was said with respect to the case, that it might be "reasonably supposed to have been in the contemplation of the parties that if the seed was not Bristol cabbage seed, and would not consequently produce Bristol cabbage, that damage would necessarily accrue to the plaintiff and would be a natural consequence of such breach." The warranty was special in its nature. In Borradaile v. Brunton, (8 Taunt. 535), a chain cable was warranted to "last two years" and the warranty *Page 492 
was untrue. The plaintiff was allowed to recover, as damages, the value of the chain and of the anchor, which was lost through the breaking of a link. The judge held the warranty to be of the sufficiency of the cable to hold the anchor. In the words of DALLAS, Ch. J., that was "of the very essence of the warranty." There are cases of recoveries for personal injuries, as the results of breaches of warranty, which are based upon the distinction of the probable, if not almost certain, consequences entailed by a defective manufacture of the article sold; or of an inherently dangerous article sold as safe for use; in either of which cases, its ordinary use necessarily involved personal danger, as a matter of common knowledge. Instances would be in the sale of a defectively made gun, or boiler; or of a poisonous article of food. (Langridge v. Levy, 2 Mees.  W. 519;Cassidy v. Le Fevre, 45 N.Y. 562; Swain v. Schieffelin,
134 ib. 471.) The authorities, of course, make a distinction between cases, where there has been a mere breach of warranty, and cases where there has been a fraudulent representation as to the qualities of an article, or a fraudulent concealment of its unfitness for the buyer's purpose. (See Langridge v. Levy,supra.)
It may be difficult to define the line of remoteness of damage; but it approaches to definiteness to say that, where the warranty is general, such damages, only, are recoverable as the parties, standing chargeable with the knowledge of their legal rights and duties, may be deemed to have had in contemplation, when making their contract, as the result of the warranty being untrue. That which is an effect of the breach, in a certain sense, but is removed one stage from it, is not the primary, but the secondary, consequence of it. This action is based upon the contract and in such a case, where there has been no fraud, the recovery is to be measured by a compensation to the vendee for the natural and proximate consequence of the breach by the vendor of his warranty, in the failure of the article to meet the representation as to its quality; which would be the difference between the value of the article as warranted and its actual value. *Page 493 
This machine was sold for the price of $230, and the contract of sale was specific, in excluding any other warranty than the one expressed; namely, that it would do good work, that it was well made, of good materials and was durable if used with proper care. It cannot, with any reason, be said that such representations related to anything beyond the capacity of the machine to properly accomplish the purpose of husking and shredding corn. The inference is not permissible that the minds of the parties met upon any other idea, than that of the capacity of the machine, by reason of its good construction, to do good work and of an indemnity to the buyer against its failure in that respect. There was a warranty of the fitness of the machine for the purpose of the buyer and if it did not effectively husk corn and shred the corn stalk, or if it injured the ear of corn in its working, it would have failed in its purpose and it would be worthless, except as to what value the mere materials might possess. It is neither a sensible, nor a natural, conclusion for the mind to reach that the parties supposed, the buyers, that they were getting, the seller, that it was giving, an assurance against accidents to the person, possibly consequent upon a breaking down of the machine. An accident to the machine, when in operation, might, or might not, occasion personal injury; but the language of this warranty, to the ordinary mind, conveys, neither expressly, nor impliedly, the intention to indemnify in such an event. Had it been stated that the machine was safe for use, or to similar effect, it would be clear that the parties had in mind the idea of danger to the operator and of some assurance against it. It would have been easy, and altogether natural, to have made the contract plain upon that point. No technical rule of the law requires the extension of the liability of the defendant to consequential damages and, in my judgment, it is the sounder doctrine to limit the construction of this contract and to hold the warranty to have been a general assurance of the serviceable quality of the machine. It was not otherwise special in its nature than as to fitness for the work and the vendees had no *Page 494 
right to rely upon it, as an assurance against damage, beyond what naturally might be expected to flow from its untruth.
The conclusion reached renders unnecessary the consideration of the other questions argued and I advise the affirmance of the judgment, with costs.